DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/02/2022 has been entered.
                                              Response to Amendment
Amendment received on 02/28/2022 is acknowledged and entered. Claims 2-5, 11, 14-17 and 19 have been canceled. Claims 1, 6, 8-10, 13, 18, 20 and 21 have been amended. New claims 22-25 have been added. Claims 1, 6, 8-10, 13, 18, and 20-25 are currently pending in the application. 

                           Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2021 is being considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.


		     Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New claim 24 recites (emphasis added):
	“The rider satisfaction system of claim 9 wherein audio or video information regarding a point of interest along the route is adapted to account for visibility of the point of interest to the rider based on: a location of the rider in the vehicle; the location, speed, and direction of the vehicle; a likelihood of encountering visually obscuring traffic or objects along the route; and visibility-related weather conditions.”
	New claim 25 recites:
	“The rider satisfaction system of claim 24 wherein the route of the vehicle includes a traffic lane selected to increase visibility of the point of interest to reduce rider frustration that inhibits achieving a favorable rider mood.”
However, the Specification does not provide support for the recited limitations. Amended claims which introduce new elements or limitations which are not supported by the as-filed disclosure violate the written description requirement.  In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972). The concept of providing information which is adapted to account for visibility of the point of interest to the rider based on said criteria is not described in the Specification.  Similarly, there is no discussion of selecting a traffic lane to increase visibility of the point of interest to reduce rider frustration that inhibits achieving a favorable rider mood. 
When an explicit limitation in a claim "is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation."  Hyatt v. Boone, 146 F.3d 1348, 1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998) (emphasis added). The Examiner notes that said limitations are obvious or well known to one skilled in the art. However, the lack of support is not cured simply because one skilled in the art could have arrived at the claimed invention or found it obvious to modify the system in such a manner. If it would be possible, anything could be added to the claims without violating the written description requirement.  No limitations from the Specification have been read into the claim for the purposes of determining support under § 112. “What may or may not be obvious is not the test.” Lockwood vs. Anderson, 41USPQ 2d @ 1966.  	Therefore, the recited newly introduced limitations constitute new matter.
                                                  Preliminary Note
	During patent examination, the pending claims must be interpreted as broadly as their terms reasonably allow. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 320,322 (Fed. Cir. 1999). In determining the patentability of claims, the PTO gives claim language its broadest reasonable interpretation" consistent with the specification and claims. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997). See MPEP § 904.1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8-10, 13, 18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla et al. (US 2016/0104486 A1).

	
	Claims 6 and 18. The rider satisfaction system of claim 1 wherein the electronic commerce interface is self-adaptive and responsive to at least one of the identity of the rider, the route of the vehicle, the rider mood, rider behavior, vehicle configuration, or the vehicle state. [0115]; (distracted driving) [0122]; [0162];(user ID) [0165]

	Claims 8 and 20. The rider satisfaction system of claim 1 wherein the
electronic commerce interface executes a user interaction workflow adapted for use by
the rider in the vehicle. [0239]; [0255]; [0278]

	Claims 9 and 21. The rider satisfaction system of claim 1 wherein the
electronic commerce interface provides one or more results of a search query that are
adapted for presentation in the vehicle. [0215]; [0221]; [0239]; [0242]

Claim 10. The rider satisfaction system of claim 9 wherein the search query results adapted for presentation in the vehicle are presented in the electronic commerce interface along with advertising adapted for presentation in the vehicle. [0215]; [0221]; [0239]; [0242]; [0278]

	Claim 22. The artificial intelligence system of claim 13 wherein the search query
results adapted for presentation in the vehicle are presented in the electronic
commerce interface along with advertising adapted for presentation in the vehicle. [0029]; [0067]; [0242]; cl. 15.

	Claim 23. The rider satisfaction system of claim 9 wherein the search query
results adapted for presentation in the vehicle include audio or video information
regarding a point of interest along the route. [0029]; [0037]; [0067]; [0181]; [0242]; [0361]; cl. 15.

	Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla in view of Blau (US 2019/0225232 A1). (IDS of 04/02/2022; “4”)

	Claim 24. Penilla does not explicitly teach wherein audio or video information regarding a point of interest along the route is adapted to account for visibility of the point of interest to the rider based on: a location of the rider in the vehicle; the location, speed, and direction of the vehicle; a likelihood of encountering visually obscuring traffic or objects along the route; and visibility-related weather conditions, which is suggested in Blau [0023]; [0046]; [0047]; [0048]; [0088]; [0139]; [0140]; [0141]
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Penilla to include the recited limitations, as suggested in Blau, for the benefit of effectively determining vehicle states and the states of occupants inside the vehicle, thereby improving the experience of traveling inside the vehicle, as specifically stated in Blau. [0003]

	Claim 25. Penilla does not explicitly teach wherein the route of the vehicle includes a traffic lane selected to increase visibility of the point of interest to reduce rider frustration that inhibits achieving a favorable rider mood, which is suggested in Blau [0023]; [0046]; [0047]; [0048]; [0088]; [0139]; [0140]; [0141]
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Penilla to include the recited limitations, as suggested in Blau, for the benefit of effectively determining vehicle states and the states of occupants inside the vehicle, thereby improving the experience of traveling inside the vehicle, as specifically stated in Blau. [0003]

Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. 
	Applicant argues that Penilla fails to disclose the following limitations: “an electronic commerce interface deployed for access by a rider in a vehicle, wherein the vehicle is a self-driving vehicle, wherein the vehicle is operating in a self-driving vehicle state, and the electronic commerce interface provides in-vehicle-relevant content that is based on an identity of the rider, a route of the vehicle, a rider mood, and traffic conditions”; and “a rider interaction circuit that captures rider interactions with the deployed interface, wherein the rider interactions with the deployed interface are responsive to the in-vehicle-relevant content presented in the deployed interface.”

The Examiner respectfully disagrees, and notes that Penilla discloses that [0088]; [0103]; [0106]; [0107]; [0115]; [0119]; [0122]; [0141] (most appropriate response for the mood, based on the user profile, identity, or actions); [0125]; [0147]; [0148]; [0150]; [0175]; [0229]; [0232]; [0280]; [0284] (based on traffic and routes). 
As per the self-driving vehicle limitation, Penilla discloses that, based on the user’s input, the vehicle is adapted to make a change to automatic driving parameter, [0331]; [0363]; thereby at least suggesting the self-driving vehicle limitation. 

	
Conclusion

The prior art search has been conducted; however, no new pertinent references were uncovered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. 
	For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        05/05/2022